Citation Nr: 0119346	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 14, 1999 
for the award of service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision by the RO that granted 
service connection for bilateral hearing loss and tinnitus, 
effective from September 14, 1999.  The veteran is 
challenging the effective date of the award.


FINDINGS OF FACT

1.  By a decision entered in February 1983, the RO in New 
York, New York denied service connection for bilateral 
hearing loss and tinnitus.  In June 1983, the veteran was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The veteran first expressed interest in reopening the 
claims of service connection for bilateral hearing loss and 
tinnitus by a written communication received at VA on 
September 14, 1999.


CONCLUSION OF LAW

An effective date prior to September 14, 1999, for the grant 
of service connection for bilateral hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. §§ 5108, 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 
3.400, 20.1103 (2000); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective prior to September 14, 
1999, should be assigned for the grant of service connection 
for bilateral hearing loss and tinnitus. He points out that 
he filed a claim for service connection for these 
disabilities in October 1982.  Although he acknowledges that 
that claim was denied, he asserts that his hearing loss and 
tinnitus have been constant since service, and were present 
at the time of the RO's denial of his claims in 1983.  Based 
on the presence of his disabilities at that time, he contends 
that the effective date of the award of service connection 
should be made retroactive to the date of his original claim.  
(Notably, however, neither the veteran nor his representative 
has asserted clear and unmistakable error in the prior 
denial.  See 38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000)).

Under VA law, a claim of service connection that has been the 
subject of a prior final denial can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  With exceptions 
not applicable in the present case, if service connection is 
granted pursuant to an application to reopen, the effective 
date of the resulting award can be no earlier than the date 
of receipt of the new application. 38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(r) (2000).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to 
September 14, 1999 for the grant of service connection for 
bilateral hearing loss and tinnitus is not warranted.  The 
record shows that the RO in New York, New York denied service 
connection for bilateral hearing loss and tinnitus by a 
decision entered in February 1983.  The record further shows 
that the veteran was notified in June 1983 of the RO's 
determination, and of his appellate rights, and that he did 
not initiate an appeal within one year.  Because he did not 
initiate a timely appeal of the February 1983 decision, that 
decision became final.  38 C.F.R. § 20.1103 (2000).  
Consequently, the effective date of any subsequent award of 
service connection could be no earlier that the date of 
receipt of his application to reopen.  Inasmuch as the 
veteran first expressed interest in reopening the claim of 
service connection for bilateral hearing loss and tinnitus by 
a written communication received at VA on September 14, 1999, 
the effective date of the subsequent grant of service 
connection can be no earlier than September 14, 1999; the 
date assigned by the RO.  Accordingly, because the earlier 
effective date provisions of the law, cited above, do not 
allow for the assignment of an effective date prior to 
September 14, 1999, the veteran's claim for an earlier 
effective date for the award of service connection for 
bilateral hearing loss and tinnitus is denied.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the claim here in question in 
the context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of the 
statement of the case (SOC) and supplemental SOC furnished 
the veteran in November 2000 and February 2001, he was 
notified of the information and evidence necessary to 
substantiate his claim.  Moreover, it appears that all of the 
evidence necessary to the adjudication of the claim has been 
procured for review.  Consequently, inasmuch as VA has 
already provided notice and assistance in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of the this claim, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.


ORDER

The claim for an effective date prior to September 14, 1999 
for the grant of service connection for bilateral hearing 
loss and tinnitus is denied.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

